Citation Nr: 1118527	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  02-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2001 rating decision in which the RO continued a 20 percent rating for lumbosacral strain.  In October 2001, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2002.

In August 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested development, the RO continued denial of the claim (as reflected in an April 2010 supplemental SOC (SSOC)). Thereafter, the RO returned the matter on appeal to the Board for further consideration.

In the August 2008 remand, the Board also noted that in a September 1998 rating decision ,the RO, inter alia, denied service connection for benign prostatic hypertrophy.  In October 1998, the Veteran filed a notice of disagreement, initiating an appeal.  However, the Veteran was not furnished a SOC regarding the issue of service connection for benign prostatic hypertrophy.  The Board likewise remanded this issue to the RO, via the AMC, for issuance of a SOC and to provide the Veteran an opportunity to file a substantive appeal perfecting an appeal on that issue.

The RO issued a SOC with respect to the issue of service connection for benign prostatic hypertrophy in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  Thus, the claims on appeal are now characterized as reflected on the title page.

In the Board's August 2008 remand, the Board referred the matters of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and for service connection for stomach problems as secondary to medication used to treat the service-connected back disability to the RO.  The record reflects that the RO still has yet to adjudicate these claims.  Therefore, these matters are once again referred to the RO for appropriate action.


FINDING OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  As the Veteran did not serve in Vietnam, or in or near the Korean DMZ in an area in which herbicides are known to have been applied, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange during such service.

3.  Benign prostatic hypertrophy was not shown in service, and there is no competent evidence or opinion of record that there exists a medical nexus between the Veteran's current diagnosis of benign prostatic hypertrophy and service.

4.  Pertinent to the May 2001 claim for an increased rating and prior to September 23, 2006, the Veteran's lumbosacral strain was primarily manifested by pain and some limitation of motion; severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion was not shown.

5.  From September 26, 2003 through March 2, 2010 the Veteran's lumbosacral was characterized by complaints of by pain and some limitation of motion, but he had forward flexion of the thoracolumbar spine greater than 30 degrees and there was no ankylosis of the thoracolumbar spine; separately ratable neurological impairment was not shown.

6.  Beginning the March 2, 2010, date of VA examination, the Veteran's lumbosacral strain has also been manifested by left lower extremity radiculopathy more nearly approximating mild incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for benign prostatic prostatic hypertrophy are not met. 8 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for an initial rating in excess of 20 percent for lumbosacral strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect from September 26, 2003).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy associated with the Veteran's lumbosacral strain, from March 2, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
With respect to the Veteran's claim for service connection for benign prostatic hypertrophy, July 2001 and March 2006 post-rating letters provided notice to the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The March 2006 letter contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and opportunity for the Veteran to respond, the November 2008 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As for the Veteran's claim for an increased rating for his lumbar spine disability, in a July 2001 pre-rating letter, the RO provided notice to the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The August 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2001 letter.  

A July 2008 letter provided notice explaining what information and evidence was needed to substantiate an increased rating claim for a lumbar spine disability, and information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and opportunity for the Veteran to respond, the April 2010 SSOC reflects readjudication of the claim.  Again the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v., 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of multiple VA orthopedic examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board acknowledges that the Veteran was not afforded a VA examination pertaining to his claim for service connection for benign prostatic hypertrophy.  In this case, there is no medical evidence whatsoever to even suggest that the Veteran's benign prostatic hypertrophy had its onset in service or is otherwise related to service, as alleged.  On these facts, the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

The Board has also considered the Veteran's representative's contention that the 2008 and 2010 VA orthopedic and neurological examination provided in response to the Board's August 2008 Remand were inadequate, as neither had the Veteran's claims file available for review.  However, given the examination findings, including complete orthopedic and neurologic findings, and the Veteran's report of his symptoms at that time, the VA examiners appear to have based their diagnosis and conclusions on both examination findings and consideration of his reported medical history and assertions, and supported by stated rationale.  Hence, the fact that the examiners did not have the Veteran's claims file does not render these evaluations inadequate.  Accordingly, the Board finds that the RO has substantially complied with the prior remand directives (see, e.g., Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)), and any further VA examination in connection with these claims is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

The Veteran's essential contention is that his benign prostastic hypertrophy began in service, and that he began suffering symptoms of his disability in service, though he is unsure whether he was treated for this disability in service.  The Board also notes that in the Informal Hearing Presentation, the Veteran's representative suggested a possible relationship between the Veteran's benign prostatic hypertrophy and exposure to Agent Orange during service.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) .

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for benign prostatic hypertrophy is not warranted.

In this case, the record does not present a basis for finding that the Veteran was exposed to any herbicide agents in service.  The Veteran's service records do not reflect service in Vietnam.  In fact, his DD214 documents that the Veteran did not participate in any foreign or sea service.  There is no other indication in the records that the Veteran was exposed to Agent Orange during service.

As, based on the current record, there is no evidence of actual or presumed Agent Orange exposure, the appellant is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

Notwithstanding the above, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. Here, however, the record does not support a finding that benign prostatic hypertrophy --first diagnosed many years after service--is medically related to service.

The Veteran's service treatment records do not reflect that the Veteran complained of or was treated for a prostate disability during service.  There were no abnormalities with respect to this condition reported on the Veteran's March 1977 report of medical history or discharge examination.

With respect to post service medical records, VA outpatient treatment records document that the Veteran was seen for complaints of frequent urination in August 1996.  Nocturia was noted in January 1997.

On VA genitourinary examination in September 1998, the Veteran indicated that he had suffered from prostate problems since service in 1975, though he was unsure of his medical history during service.  His present complaints included increased urination at night.  After physical examination and laboratory testing, a diagnosis of benign prostatic hypertrophy was assigned.  The examiner did not comment as to the likely onset of this diagnosis or its relationship to the Veteran's service.

In March 1999, VA outpatient treatment records note the Veteran's continued complaints of voiding problems.  The Veteran gave a long history of prostate problems dating back to his military days when he was in his 20s.  He was not sure what was done, but indicated that he was treated with antibiotics.  He further indicated that while he had a long period of no symptoms, he experienced a recurrence of symptoms over the course of the past 2 to 3 years.

Records from the Civil Service Retirement System, Office of Personnel Management, reflect that the Veteran was seen for a disability determination for disability retirement in March 2001.  The report notes that the Veteran had been diagnosed with an enlarged prostate.  Another evaluation from July 2001 notes a diagnosis of benign prostatic hypertrophy.

Continued VA outpatient treatment records through 2010 show diagnosis of benign prostatic hypertrophy.

The Board notes that the above-cited evidence reflects a post-service diagnosis of benign prostatic hypertrophy.  However, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and any incident of service.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

The Board acknowledges that VA outpatient treatment records note a history of prostate problems since service.  However, this notation appears to be only the examiner recording the Veteran's own reported medical history, without comment.  As such, this notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, as regards any direct assertions of Veteran and his representative that there the Veteran's benign prostatic hypertrophy is related to service, no such assertions alone, provide a basis for allowance of the claim. The matters of diagnosis and medical etiology upon which this claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the current benign prostatic hypertrophy is medically-related to service, that doctrine is not applicable.  See 38 U.S.C.A.       § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


III.  Increased Rating for Lumbosacral Strain

A.  Factual Background

In February 2001, VA outpatient treatment records reflect that the Veteran complained of low back pain.  An assessment of generalized osteoarthritis affecting the lumbosacral spine was noted.  A February 2001 CT scan revealed mild degenerative disc bulge at L4-5 and early facet arthritis at L5-S1.   

A March 2001 medical evaluation from the Civil Service Retirement System, Office of Personnel Management notes a diagnosis of generalized osteoarthritis affecting multiple joints.  The examiner noted that this condition was the Veteran's main disabling condition and only more sedentary employment would be possible.

Another disability evaluation from July 2001 notes a diagnosis of arthritis of the low back.  The Veteran was able to flex the spine forward 90 degrees and 30 degrees bilaterally.  A neurological examination was normal.  A diagnosis of low back pain was assigned.  While it was noted that the Veteran was able to sit, stand, walk, and handle objects, he would be unable to lift or carry heavy objects.

SSA records reflect that the Veteran is in receipt of disability benefits with a primary diagnosis of generalized osteoarthritis of the spine, hips and hands.

On VA examination in August 2001, the Veteran reported that he experienced back pain with walking, bending, and lifting.  He indicated that pain medication and physical therapy for his back provided no relief.  He further indicated that the pain did not radiate.  With respect to the impact of the disability on his daily activities, the Veteran reported that his back pain made sleeping difficulty and limited his recreational activities and ability to do household chores.  A physical inspection revealed that the Veteran's gait was grossly normal.  A neurological examination revealed normal results.  On range of motion testing, the Veteran had pain with 10 degrees of extension but was able to further extent to 20 degrees.  He was able to flex to 90 degrees, with pain beginning at 70 degrees.  Lateral bending was to 20 degrees bilaterally with complaint of low back pain.  A diagnosis of degenerative disc bulge at L4-5 and facet arthritis of the lumbosacral spine was noted.

On VA examination in August 2002, the Veteran reported progressively worsening low back pain radiating down the right thigh to the knee when he walked.  He indicated that back pain was constant.  On physical examination, there was no spasm or tenderness of the lumbar spine. Flexion was limited to 25 degrees, with the Veteran alleging pain.  Extension and side bending were each to 15 degrees, without pain.  On kneeling, the Veteran was limited to 15 degrees of lumbar flexion.  The examiner indicated that this was an indication of symptom magnification, as in organic disease, kneeling allows more lumbar flexion than standing does.  A diagnosis of low back strain with symptom magnification was noted.

In November 2003, it was noted that the Veteran was assessed for neck and back pain after a motor vehicle accident.  There was pain in the low back with palpation, and straight leg raising was positive with pain at 40 degrees bilaterally.

On VA examination in April 2004, the Veteran reported that he stopped working in housekeeping in May 2001 because he could not do the lifting and cleaning.  He indicated that the pain is intermittent but is made worse with prolonged sitting or any type of lifting.  The pain was localized to the low back without radiation down to his legs.  The Veteran also indicated that he was involved in a car accident in November 2003, but that the pain resulting from this accident was not that severe, and he just went to the emergency room as a precaution.  The accident reportedly did not increase his back pain.  On physical examination, the examiner noted that the Veteran did not use any assistive device for ambulation, but did use a back lumbosacral corset.  The Veteran had normal lumbar lordosis and there was no atrophy or erythema.  Range of motion testing revealed forward flexion to approximately 70 degrees, with pain beginning at 45 degrees.  Extension was to 20 degrees while side bending was to 20 degrees bilaterally.  Straight leg raising was negative but produced low back pain at 60 degrees, bilaterally.  Sensory examination was intact to lower extremity dermatomes.  Gait was normal and non-antalgic.  Palpation revealed some mild tenderness to palpation of the lumbosacral paraspinal musculature.  

An impression of mild degenerative disc disease with mostly mechanical low back pain exacerbated by lower extremity inflexibility was noted.  The examiner noted that a physical examination revealed no evidence of radiculopathy or any sign of permanent injury from the November 2003 car accident.  He noted that the Veteran's symptoms were more than what should be for a patient with his radiographic findings, and his functional loss due to pain was minor.  He determined that the Veteran would have been able to perform any physical or sedentary employment.

VA outpatient treatment records reflect continued complaints of low back pain.  In June 2008 the Veteran reported low back pain after lifting a heavy bag.  He had been taking Tylenol without relief, and denied parathesia.  An examination was positive for paraspinal muscle tightness and tenderness, but negative for parasthesia.    He was assessed with low back pain and muscle strain.

On VA examination in August 2008, the Veteran reported that his low back pain had become significantly worse without a precipitating event, and was constant.  The pain was aggravated with prolonged walking and lifting.  He occasionally experience numbness and tingling in the right buttock and complained of subjective weakness in the right lower extremity.  He denied incontinence of the bowel or bladder.  The examiner noted that a November 2003 x-ray was normal.  Functionally, the Veteran last worked in 2001 with VA as a custodian.  He was independent in the activities of daily living.  While he used a cane for ambulation, he did not use a brace or assistive device.  The Veteran did not report additional limitation following repetitive use or during flare-ups, or any incapacitating episodes during the past 12-month period.

A physical examination revealed mild tenderness to palpation over the lumbar paraspinals.  Range of motion testing revealed flexion to 35 degrees with pain at the end of the range of motion.  Lateral bending was to 30 degrees bilaterally without pain, while rotation was to 35 degrees bilaterally without pain.  Following 5 repetitive lumbar spine range of motion, the pain and range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test was negative bilaterally, while Patrick test was positive bilaterally. Neurologically, muscle strength and sensation was intact in the bilateral lower extremities.  He ambulated with a straight cane without significant deviation.  A diagnosis of chronic low back pain likely secondary to lumbar strain was assigned.

An August 2008 x-ray revealed mild osteoarthritis of the posterior joint from L4 to S1.  There was also anterior spurring at L5.

On VA examination in March 2010, the Veteran reported that his low back pain had remained unchanged since the last August 2008 evaluation.  However, he indicated that he recently developed pain in the left lower extremity involving the posterior thigh and calf without a precipitating event.  The back pain was constant, and on a scale of 1 to 10, was an average 7 or 8 in intensity.  Back pain was aggravated by prolonged walking and lifting.  The Veteran also complained of intermittent tingling and numbness in the left lower extremity and subjective weakness in the left lower extremity.  He denied incontinence of the bowel or bladder.  The Veteran reported that he last worked in 2001 and that he had been out of work since then because he could not stand on his feet for a prolonged period of time due to pain.  While he was independent in activities of daily living, he used a cane for ambulation and occasionally wore a back brace.

A physical examination revealed no gross deformity of the lumbar spine.  There was mild tenderness to palpation over the lower portion of the lumbar paraspinals.  Flexion was to 35 degrees associated with pain at the end of range of motion, while extension was to 20 degrees associated with discomfort at the end of range of motion.  Lateral bending was to 30 degrees bilaterally with discomfort at the end of range of motion while rotation was to 35 degrees bilaterally without pain.  Following 3 repetitive lumbar spine range of motion, the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising and Patrick tests were negative bilaterally.  Neurologically, muscle straight was full in the bilateral lower extremities and there was no muscle atrophy.  Sensation was impaired to light tough over the medial aspect of the left leg and the entire left foot. An MRI of the lumbar spine revealed degenerative change at L4-L5 and L5-S1 levels.  There was also severe narrowing of the right neural foramen, moderate narrowing of the left neural foramen at L5-S1 level and bilateral L5 spondylosis without evidence of significant spondylolisthesis.  An impression of lumbar spondylosis and left lumbar radiculopathy was noted.

B.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran was granted service connection for lumbosacral strain in a December 1997 rating decision.  A 20 percent rating under former Diagnostic Code (DC) 5295 was assigned, effective July 1992.  The Veteran filed the instant claim for an increased rating in May 2001.  He appeals an August 2001 rating decision continuing the 20 percent rating also under former DC 5295.

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including lumbosacral strain and degenerative arthritis.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.

a.  Prior to September 23, 2006

Under the rating criteria of former Diagnostic Code 5295, a noncompensable rating was warranted for slight lumbosacral strain with slight subjective symptoms only; a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain is not warranted at any point pertinent to the claim on appeal prior to September 26, 2003.  

A higher 40 percent disability rating is not warranted under former DC 5295, as the medical evidence prior to September 2003 does not demonstrate that the Veteran experienced severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion.

The Board also notes that the 20 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  As indicated, the Veteran's complaints of pain were documented.  However, the medical evidence does not document, and the Veteran does not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with repeated use.  There also is no evidence of weakness, excess fatigability, or incoordination associated with the low back.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 20 percent during the period in question.

The Board has also considered whether a rating in excess of 20 percent is warranted under any other potentially applicable diagnostic codes in effect prior to September 26, 2003.  However, a higher 40 percent disability rating is not warranted under former Diagnostic Code 5292, as severe limitation of motion was not shown during examination. The Board acknowledges that the August 2002 VA examination revealed flexion limited to 25 degrees; however, the examiner specifically found that the Veteran reported symptom magnification.  Thus, the Board concludes that this finding is not reflective of the Veteran's true limitation of motion at that time and is insufficient to establish severe limitation of motion.  Moreover, as ankylosis was not found on examination, a higher rating under former DC 5289 is not warranted.

Further, although the former criteria sets forth rating criteria for intervertebral disc syndrome on the basis of incapacitating episodes, here, the disability also is not shown to involve intervertebral disc syndrome at any time before September 26, 2003, a rating under former DC 5293.  The disability also was not shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

b.  Since September 23, 2006

Effective September 26, 2003, lumbosacral strain is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   See 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Also, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain is not warranted at any point pertinent to the claim on appeal from September 26, 2003.  

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  Most recent VA examinations from 2008 and 2010 revealed forward flexion to 35 degrees with pain at the end of the range of motion and no additional limitation upon repetition. The Board again acknowledges the August 2002 VA examination demonstrating forward flexion limited to 25 degrees; however, the examiner specifically found that the Veteran was magnifying his symptoms.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

However, the Board also finds that the record provides a basis for the assignment of separate rating for lumbar radiculopathy of the left lower extremity.  Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a.  Regarding the Veteran's complaints of pain radiating to the lower extremities, the Board notes that during the March 2010 VA examination, the Veteran complained of left lower extremity weakness and pain of recent onset, and the examiner found that sensation was impaired to light touch over the medial aspect of the left leg and entire left foot.  A diagnosis of left lumbar radiculopathy was assigned.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the Veteran's complaints of left lower extremity weakness and pain and the examiner's findings of impairment sensation and diagnosis of left lower extremity, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating for mild left lower extremity radiculopathy is warranted from March 7, 2010, the date of examination first reporting a diagnosis of left lower extremity radiculopathy.  However, as the VA examination disclosed no findings of muscle atrophy, and muscle strength and reflexes of the left lower extremity were normal, the Board finds that no more than a 10 percent rating is warranted.

Further, although the rating criteria for the period from September 26, 2003, sets forth rating criteria for intervertebral disc syndrome on the Basis of Incapacitating episodes, here, while disc problems have been shown on occasion, the Veteran's low back disability is not shown to involve intervertebral disc syndrome with incapacitating episodes, and the Veteran has frequently denied incapacitating episodes on examination.


c.  Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's lumbar spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the March 2002 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record supports assignment of a separate 10 percent rating, but no higher, for left lower extremity radiculopathy associated with lumbosacral strain from March 2, 2010.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a separate10 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating for lumbosacral strain at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for benign prostatic hypertrophy is denied.

A rating in excess of 20 percent for lumbosacral strain is denied.

A separate 10 percent rating for left lower extremity radiculopathy associated with lumbosacral strain is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


